Citation Nr: 0308149	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-02 238	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an original evaluation in excess of 10 percent 
for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This appeal arises from an August 1998 decision of the Boston 
Department of Veterans Affairs (VA) Regional Office (RO) 
decision.  That decision implemented a July 1998 Board of 
Veterans' Appeals (Board) decision that granted service 
connection for chronic bronchitis.  The RO established a 
noncompensable evaluation, effective February 25, 1993.

In February 2002, the RO raised the original evaluation to 10 
percent effective February 25, 1993.  In March 2003, the 
veteran submitted a statement to the Board in which he wrote 
that "the lung claim is no longer an issue since VA gave me 
a 10 percent rating."

In his March 2003 statement the veteran pointed out that he 
had repeatedly made a claim for service connection for a 
heart condition, but that this claim had not been adjudicated 
by the RO.  The Board does not have jurisdiction over this 
claim, because there is no jurisdiction conferring notice of 
disagreement.  Where the veteran raises a claim that has not 
yet been adjudicated, the proper course is to refer that 
issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  
This issue is, accordingly, referred to the RO for 
adjudication.

The RO has considered entitlement to a 10 percent evaluation 
on the basis of multiple noncompensable disabilities causing 
interference with employment.  The grant of a 10 percent 
evaluation for bronchitis, renders this issue moot.  38 
C.F.R. § 3.324 (2002).


FINDING OF FACT

On March 23, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



